Name: Commission Regulation ( EEC ) No 3920/91 of 19 December 1991 amending Council Regulation ( EEC ) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 372 / 36 Official Journal of the European Communities 31 . 12 . 91 COMMISSION REGULATION (EEC) No 3920/91 of 19 December 1991 amending Council Regulation (EEC) No 2658/ 87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (*), as last amended by Regulation (EEC) No 3917 / 91 (2 ), and in particular Article 9 ( 1 ) thereof, Whereas it is appropriate to amend the combined nomenclature to take account of the prolongation of these reduced rates of duty; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee , HAS ADOPTED THIS REGULATION: Article 1 In the combined nomenclature annexed to Council Regulation (EEC) No 2658 / 87 the reduced rates of duty set out in Commission Regulation (EEC) No 53 / 91 , and which expire on 31 December 1991 , shall apply until 31 December 1992 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall apply from 1 January 1992 . Whereas Commission Regulation (EEC) No 53 / 91 ( 3 ) amended Regulation (EEC) No 2658 / 87 by reducing certain autonomous rates of duty until 31 December 1991 in accordance with an exchange of letters between the European Economic Community and the United States of America complementing an Agreement for the conclusion of negotiations under GATT Article XXIV. 6 ( 4 ); Whereas Council Regulation (EEC) No 3919 / 91 ( s ) provides that the Community shall , inter alia , apply the same autonomous tariff reductions until 31 December 1992 ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1991 . For the Commission Christiane SCRIVENER Member of the Commission ( ») OJ No L 256 , 7 . 9 . 1987, p. 1 . ( 2 ) See page 29 of this Official Journal . ( J ) OJ No L 7, 10 . 1 . 1991 , p. 14 . ( 4 ) OJ No L 17, 23 . 1 . 1991 , p. 17 . ( 5 ) See page 35 of this Official Journal .